DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Claim Objections
The Examiner acknowledges the amendment(s) to the claims filed on March 3, 2021. The objection(s) to claim 16 cited in the previous office action filed on January 8, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawahito et al. (US 2012/0193743 A1, prior art of record).
Regarding claim 1, Kawahito discloses a demodulator (Kawahito: e.g. figure 3, [0001]) comprising:
a pinned photodiode configured to generate majority and minority carriers in response to an incident modulation signal (Kawahito: [0037], [0038], Fig. 3 - "buried photodiode", "pinning layer 26");
at least one storage node configured to store the minority carriers generated by the pinned photodiode (Kawahito: [0035] - "read-out region 28", whereby it is anticipated or obvious that the minority carriers generated by the pinned photodiode are stored in the storage node);
at least one transfer gate connected between the at least one storage node and the pinned photodiode and configured to be driven by a demodulation signal for transferring the minority carriers generated by the pinned photodiode towards the at least one storage node (Kawahito: [0039] - 
the pinned photodiode comprising:
an epitaxial semiconductor layer doped with a first dopant of a first conductivity type (Kawahito: [0036] - "a silicon epitaxial growth layer of the first conductivity type (p-type)");
a semiconductor region doped with a second dopant of a second conductivity type, different from to the first conductivity type, the semiconductor region being formed within the epitaxial semiconductor layer and creating therewith a lower junction and at least one lateral junction substantially perpendicular to the lower junction (Kawahito: [0035] - "a buried region (light receiving cathode region) 23 of a second conductivity type (n-type)"); and
a pinning layer doped with a third dopant of the first conductivity type, the pinning layer being formed on top of said semiconductor region (Kawahito: [0035] - "pinning layer 26 of the first conductivity type (p-type) is arranged from a site on the buried region 23"); and 
a generating unit comprising at least one first well being formed within the epitaxial semiconductor layer (Kawahito: Fig. 3(a) – first well 22, 25), the at least one first well arranged in contact with the semiconductor region and the pinning layer (Kawahito: Fig. 3(a) – first well 25, 22 contacts semiconductor region 23, 24 and electrically contacts the pinning layer 26  wherein the at least one transfer gate and the at least one storage node are formed within the at least one first well (Kawahito: Fig. 3(a) – storage node 28 and transfer gate 32 are formed within first well 22/25, similar to that of figure 5 of the current application), the generating unit being configured to generate minority and majority carriers at said at least one lateral junction and to form a lateral photodiode (Kawahito: [0044], Fig. 2, including regions 22, 24 and 25, whereby the photodiode D2 is formed from regions 24/25, ¶ [0037]).

Regarding claim 2, Kawahito discloses the demodulator of claim 1 wherein the at least one first well is doped with a fourth dopant of the first conductivity type (as seen in figure 3(a), first well 22/25 is doped with first conductivity type (p-type), ¶ [0035] and [0036]).

Regarding claim 3, Kawahito discloses the demodulator of claim 2, wherein the doping of the epitaxial semiconductor layer and the doping of the at least one first well are adapted for forming at least one depletion area extending laterally within the epitaxial semiconductor layer (Kawahito: [0044], figure 2).

Regarding claim 4, Kawahito discloses the demodulator of claim 1, wherein the semiconductor layer comprises a boundary and wherein the demodulator further comprises a semiconductor implant doped with a fourth dopant of the first conductivity type, the semiconductor implant being formed on top of said semiconductor layer and being disposed along said boundary to form a lateral PIN photodiode (Kawahito: [0036] - "As illustrated by a dashed line in FIG. 2, a well region (p-well) 22 of the first conductivity type that is higher in impurity concentration than the semiconductor region 21 is delineated so as to surround the pining layer 26, the buried region 23 below the pining layer 26, the read-out region 28 and the extraction region 27.").

Regarding claim 5, Kawahito discloses the demodulator of claim 3, wherein the semiconductor region and the pinning layer extend laterally to increase a surface of the depletion area (Kawahito: Fig. 2, [0044]).

Regarding claim 9, Kawahito discloses the demodulator of claim 1, wherein the storage node, the transfer gate and a central region of the pinning layer are disposed along a central line and wherein the depletion area laterally extends on both sides of said central line (Kawahito: Fig. 2).

Regarding claim 10, Kawahito discloses the demodulator of claim 1, further comprising pixel circuitry formed within at least one second well doped with a fourth dopant of the first conductivity type, said at least one second well being formed within the epitaxial semiconductor layer .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 5, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 12 of copending Application No. 16/323,076 (reference application) (corresponding to US 2019/0187260 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 – 12 of copending Application No. 16/323,076 claim all of the limitations, or obvious variants, of claims 1 – 5, 9 and 10 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kawahito et al. (US 2012/0193743 A1, the at least one first well arranged in contact with the semiconductor region and the pinning layer”, and argue that the prior art of Kawahito does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Kawahito shows in figure 3(a) that the interpreted first well comprising regions 22 and 25 is in both physical and electrical contact with the semiconductor region 23/24, and that the first well 22/25 is at least in electrical contact with the interpreted pinning layer 26 through region 24. Therefore, under a broad, reasonable interpretation, the Examiner finds that the prior art of Kawahito discloses the newly amended claim limitation, and therefore the Examiner maintains that Kawahito discloses the claimed invention of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        July 9, 2021